Citation Nr: 1600656	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to February 13, 2008 for the assignment of a 40 percent rating for bilateral serous retinopathy with scotoma and left eye blindness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957 and from April 1957 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also initiated an appeal of the August 2013 rating decision that increased the rating of the bilateral eye disability from 40 percent to 60 percent.  However, since a timely substantive appeal was not received following the issuance of a February 2015 statement of the case, the matter is not before the Board for consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's February 2010 substantive appeal requested a Central Office hearing before a Veterans Law Judge.  In December 2015, he requested a video conference hearing at the nearest VA Medical Center (VAMC) in lieu of the Central Office hearing.  See VA 21-4138 Statement in Support of Claim received December 3, 2015.  Later that month, the Veteran's daughter clarified that a hearing at the North Bend Clinic was requested, since the road to Roseburg was indefinitely closed due to a landslide.  See VA 21-0820 Report of General Information received December 30, 2015.  Although the VA representative indicated that it was plausible to arrange a video hearing through North Bend, the hearing has not been scheduled.  Since the RO is responsible for scheduling videoconference hearings before the Board, a remand of the case to the RO is necessary.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the North Bend Clinic before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date and time of the hearing.  If a hearing at the North Bend facility cannot be scheduled, a full explanation should be provided and the Veteran should be provided an alternate venue.  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




